Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2021 has been entered
Claims 22-39 are examined on merits in this office action to the extant they encompass oxaziridine derivatives.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New matter). 
Claim 22 recites “conjugation through redox reactivity comprising reacting an N-transfer with a thioether substrate in a redox reaction in an aqueous environment to form a conjugation product, wherein the substrate is a methionine residue in a protein, and the method does not denature the protein”.. Guidance for the specific exclusion of a radioisotope is not taught, the recitation of the negative limitation, "does not contain a radioisotope" is therefore not supported or disclosed in the instant specification.
This is a recitation of a negative limitation of excluding all types of aqueous environments for the redox reaction of N-transfer oxidant with various types of proteins that does not partially denature any protein from the realm of enormous types of aqueous environment for including only the types of aqueous environments for the redox reaction that does not partially denature a single type of protein. However, the negative limitation does not have a clear descriptive support in the specification.  
Throughout the specification, the term “aqueous environment” has been used in paragraphs [009] and [016] but however, the specification does not provide any clear description of the aqueous environment in the above paragraphs or anywhere in the specification, nor does the specification describes the condition/composition of the aqueous environment that does not denaturation any protein but provides redox reactivity for conjugation of N-transfer oxidant with a thioether substrate wherein the 
Therefore, the specification does not have clear descriptive support for the negative limitation of including those aqueous environment for the redox reaction that does not denature a single type of protein but excluding all aqueous environment that may partially denature at least one protein in the universe.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Claims 25-27, 31-33 and 37-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Therefore, claims 25-27 (which is directly and indirectly dependent on claim 22) provides a large number of aqueous composition (i.e. Environment) with a large number and types of buffer composition wherein the large number of buffer composition are maintained at pH 7.0 for the redox reaction of N-transfer oxidant with various types of thioether substates encompassed by various types of proteins having a methionine, for which the specification does not have a clear descriptive support. 
Throughout the specification, the only recitation of “neutral pH” can be found in paragraph [041] wherein the paragraph recites “neutral pH and under biocompatible conditions”. The “biocompatible condition” has not been clearly defined in the specification and the neutral pH in the paragraph has not been described with a buffer composition or buffering the aqueous environment with a particular buffer to pH 7.0.  PBS and RIPA (immunoprecipitation assay buffer) has been recited in paragraph [097] for ReACT labeling but however, there is not disclosure of buffering to neutral pH with the buffer, nor does the specification teaches any condition for the reaction with the buffer at pH 7.0 for the redox reaction with N-transfer oxidant with various types of proteins.
See MPEP § 2163. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. Examples and AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
As described above, the claims encompassed a large number of distinct types buffer composition for buffering a large number of various aqueous compositions to pH7.0 and carrying out redox reaction of N-transfer oxidant with various types of proteins having a methionine. However, the specification have not disclosed a single buffer composition and buffering a single aqueous composition (i.e. environment) to pH 7.0 and carrying out redox reaction with a protein having methionine at the neutral pH wherein the composition in the reaction condition does not partially denature the protein or any protein. 
Thus, Applicant was not in possession of all the all types of buffer composition for the redox reaction at neutral pH as encompassed by the scope of the claims. See 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 28-30 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (Tetrahedron Letters 2003) in view of Vinogradova et al (Nature 2015).
In regards to claims 22, 24, 28, 30, 34, and 36 Armstrong discloses a method of chemoseleclive conjugation (p5336, left col 1st para "remarkable reversal of chemoselectivity could be obtained") comprising reacting an N-transfer oxidant (p5336, "Scheme 1, oxaziridine", p5336, "Table 1. Entry 15 Oxaziridine 3", p5335, "Compound 3") with a thioether substrate (p5336, "Scheme 1, methyl-phenyl-thioether") in an aqueous and biocompatible environment (p5336, "Table 1. Entry 15 Solvent 60% MeOH (aq)", aq means aqueous) to form a conjugation product (p5336, "Scheme 1. [NI").

    PNG
    media_image1.png
    174
    568
    media_image1.png
    Greyscale
.

Therefore, given the fact that N-transfer oxidant oxaziridine is useful to chemoselective conjugation (Armstrong) and given the teaches that sulfur containing protein such as sulfur containing cysteine as potential for providing drug-conjugate with payload molecules (Vinogradova), it would be obvious to one of ordinary skilled in that art to envisage other sulfur containing amino acid, as for example, methionine for conjugating to drug in view of Armstrong as Armstrong teaches conjugation to thioether substrage,  with the expectation of expanding the arsenal of sulfur containing amino acids in proteins or other molecules for loading drug because Armstrong teaches chemoselective conjugation to thioether substrate using an N-transfer oxidant Oxaziridine and because methionine comprises thioeter linkages (
    PNG
    media_image2.png
    100
    222
    media_image2.png
    Greyscale
) and is highly expected to be a substrate for N-transfer oxidant Oxaziridine for bioconjugation. Vinogradova teaches incorporation of cysteine for the conjugation (p690, right col 2nd para ''The drug payload vandetanib was used to form palladium complex 1J", p689, "Figure 2. Compound P1 and Compound 1 J"). Thus, it would have 
The reference does not mention that the reaction is performed in an aqueous environment and does not mention that the process does not denature the protein. But however, as evidenced from the attached reference of Pam et al (Biochemistry 1992), in 60% methanol solution, almost all of the native secondary structure of Ubiquitin persists in in the methanol form (Abstract, lines 15-16; page 11412, 2nd paragraph of 1st col.; and conclusion) and thus, absent a clear definition of “denature the protein” (e.g. degree of denaturation), an aqueous methanol solution can be considered as an aqueous environment that does not denature a protein. Further, as evidenced from the attached reference of Yoshizawa (international Journal of st paragraph of 2nd col.) and thus all proteins are not denatured in the same condition and stability/denaturation with ethanol depends on the protein and claim is not limited to a particular protein. 
In regards to claim 23, 29, and 35, Armstrong discloses the method of claim 1, wherein the N-transfer oxidant comprises a reactive oxaziridine group (p5336, "Scheme 1, oxaziridine", p5336, "Table 1. Entry 15 Oxaziridine 3", p5335, "Compound 3"), and the conjugation product comprises a resultant sulfimide (p5336, "Scheme 1. [N]" and as disclosed above).
Response to argument
Applicant's arguments and amendments filed 02/09/2021 have been fully considered and are persuasive to overcome rejection under 35 USC 102(a) but the amendments and arguments are not persuasive to overcome the rejection under 35 USC 103. Moreover, Applicant’s amendments necessitated modifying the rejection to address the amendments.
Applicant argued that aqueous reaction conditions plainly exclude 60% MeOH and Armstron reaction condition are protein denaturaing conditions, incompatible with retaining aqueous protein strucure. 
The above arguments have fully been considered but are not found persuasive. “aqueous environment” has not clearly defined anywhere in the specification, not does the specification provide any clear guidance about denaturation condition and non-denaturation conditions with aqueous environment to clearly support the exclusionary proviso of including all aqueous environments that does not denature any proteins et al (Biochemistry 1992) and Arakawa, in 60% methanol solution, almost all of the native secondary structure of Ubiquitin persists in in the methanol form (Abstract, lines 15-16; page 11412, 2nd paragraph of 1st col.; and conclusion) and BSA is stable upto 60% ethanol (page 171, 1st paragraph of 2nd col) and thus, absent a clear definition of “denature the protein” (e.g. degree of denaturation and conformation), an aqueous methanol solution can be considered as an aqueous environment that does not denature a protein. The claims are not limited to a particular protein and thus denaturation also depends on the protein composition. 
Applicants argued that Vinogradova describes cysteine modification and these reagents would not work on methionine, as the oxidative addition will not work across sulfur-carbon as it does with sulfur-hydrogen.
The above arguments have fully been considered but are not found persuasive because the rejection is based in the combination of the references and the combination of Vinogradova teaches utilizing sulfur containing compounds (proteins) for conjugation and since Armstrong teaches conjugation to thioether substrate, it would be obvious to one of ordinary skilled in that art to envisage other sulfur containing amino acid, as for example, methionine for conjugating to drug in view of Armstrong, with the expectation of expanding the arsenal of sulfur containing amino acids in proteins or other molecules for loading drug because Armstrong teaches 
    PNG
    media_image2.png
    100
    222
    media_image2.png
    Greyscale
) and is highly expected to be a substrate for N-transfer oxidant Oxaziridine for bioconjugation. In regards to the arguments that “these reagents would not work on methionine, as the oxidative addition will not work across sulfur-carbon as it does with sulfur-hydrogen”,  Applicant is kindly reminded that, according to MPEP 716.01(c), to be of probative value, objective evidence must be factually supported by an appropriate declaration.  Arguments of counsel cannot take the place of evidence in the record.  See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641